 In the Matter of F. T. HOLLIDAY, ET AL. D/B/A MONARCH STEEL CO-P_1NYandUNITED STEEL WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL' ORGANIZATIONSCase No. 9-R-1451.--Decided July 01, 1944/Mr. Carl Wilde,of Indianapolis, Ind., for the Company.Mr. Leo E. Casey,of Indianapolis, Ind., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commerce'had arisen concerning the representation of employees of F. T. Holli-day,W. J. Holliday, et al. d/b/a Monarch Steel Company, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Louis Plost, Trial Ex-aminer.Said hearing was held at Indianapolis, Indiana, on July 11,1944.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THF, BUSINESS OF THE COMPANYW.J. Holliday, W. J. Holliday, Jr., J. S. Holliday, II, D. B. Holli-day, C. H. Bradley, C. H. Bradley, Jr., F. T. Holliday, F. T. Holliday,Jr., John H. Holliday, and R. H. Holliday are co-partners doing busi-nessunder the firm name and style of Monarch Steel Company. Thepartnership operates-two plants, one at Indianapolis and the other57 N LR B, No. 95.535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Hammond, Indiana; however, the present proceeding is concernedsolely with the former plant.The Indianapolis plant is engaged inprocessing rolled steel.During the year ending May 31, 1944, thevalue of the raw -materials used by the Company, which, consistedchiefly of steel, was in excess of $100,000, at least.30 percent of whichwas purchased from sources located outside the, State of Indiana.During the same period the Company sold finished material valued inexcess-of $100,000, more than 30 percent of which was shipped by theCompany to points, outside the State of Indiana.meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 8, 1944, the Union notified the Company that it representeda majority of the Company's production and maintenance employeesand requested a bargaining conference. , Thereafter, on May 16 theCompany advised the Union that it could not recognize the Unionas the exclusive bargaining. representative until it had been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of, the Company, within themeaningof Section9 (c) and Section 2 (6) and(7), of the Act. 'IV.THE APPROPRIATE UNITAt its Indianapolis plant the Company employs 42 individuals eIi-gaged in production and maintenance.These employeesare classi-fied as follows :six set-upmen, three helpers, four leaders, threegrinder operators, four straightener operators, 'three picklers, threepointer operators, two shipping clerks, two turning machine operators,three crane operators, two, die makers,' one draw bench operator; twosaw operators, two testing machine operators, and two 'spark- testers.-We find, in accordance with a stipulation -of 'the parties, that 'a'll'The FieldExaminerreported that the Unionsubmitted 42 authorization cards, 35 ofwhich bore the names of persons appearing on the Company's pay rollof June 23, 1944;which contained the namesof 43employees in the alleged appropriate unit.The cardswere all datedbetween Apriland May 1944.1 MONARCH STEEL COMPANY.537production and maintenance employees employed in the Company'sIndianapolis plant, including set-up men, but excluding foremen andany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an electionby secretballot among the em-ployees in the appropriateunit who were employed during the pay-roll period immediatelyprecedingthe date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION 'OF ELECTION 'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part,of the investigation to ascertain represent-atives for the purpose of collective bargaining with F. T. Holliday,W. J. Holliday, et al., d/b/a Monarch Steel Company, Indianapolis,Indiana, an election by secret ballot shall be conducted as early as pos-sible, but not later that thirty (30) days from the data of this Direc-tion, under the direction and supervision of the Regional Director forthe Ninth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the'date of this Direction; includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them- _selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not' been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.MR. JOIiN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.